Citation Nr: 0727987	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension including secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the benefit sought on appeal.  

In June 2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.

The issue of entitlement to service connection for 
hypertension including as secondary to diabetes mellitus type 
2 is addressed, in part, in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  By rating decision in August 1996, the RO denied 
entitlement to service connection for hypertension; the 
veteran was notified of the decision but he did not initiate 
an appeal.

2.  The evidence associated with the claims file since the 
August 1996 rating decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for hypertension including secondary to diabetes 
mellitus type 2.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision denying entitlement to 
service connection for  hypertension is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence submitted since the August 1996 RO decision 
denying entitlement to service connection for hypertension 
including as secondary to diabetes mellitus type 2 is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2003 and March 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran filed a claim for service connection for 
hypertension and was denied in an August 1996 VA rating 
decision.  The veteran did not appeal this decision.  
Subsequently, in August 2002, the veteran filed a claim to 
reopen for hypertension including as secondary to diabetes 
mellitus.  The RO denied the claim in July 2003.

Evidence available prior to August 1996 included service 
medical records which were devoid of any complaints, 
treatment, or diagnosis of hypertension; February and March 
1975 VA medical records; and statements by the veteran.

Evidence received since the August 1996 RO denial includes 
the veteran's testimony before the Board in July 2007, 
statements submitted by the veteran; April 1997 to July 2007 
VA medical records; a July 2007 statement by a VA physician 
concerning hypertension and diabetes mellitus type 2; and 
March 2000 to April 2002 private medical records of Dr. TJT.

Significant among these records is the July 2007 statement by 
a VA physician in which he opined  that it was a known fact 
that diabetes mellitus type 2 and hypertension can have a 
syngestic deleterious effect on the organ systems such as 
kidney, heart, and vision.  

In light of the totality of the evidence now of record, the 
Board finds that the evidence provides a basis to reopen the 
appellant's claim.  Specifically, the new evidence addresses 
whether the claimed hypertension is due to, the result of, or 
aggravated by the diabetes mellitus type 2.  The evidence now 
of record bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is new and material, and 
the claim is reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus, is reopened.



REMAND

As noted above, in July 2007 a VA physician submitted a 
statement that it was a known fact that diabetes mellitus 
type 2 and hypertension can have a syngestic deleterious 
effect on the organ systems such as kidney, heart, and 
vision.  This opinion, however, is incomplete.  Hence, the 
Board finds that clarification is needed.  As such, the RO 
should arrange for the veteran to undergo VA cardiovascular 
examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA 
medical records pertaining to the 
veteran's claimed hypertension.  The RO 
should also contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hypertension, and whose records have not 
been previously secured.  The appellant 
should be requested to complete and return 
the appropriate release forms so that VA 
can obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports. 

2.  The RO should schedule the veteran for 
a VA cardiovascular examination for the 
purpose of determining the nature and 
etiology of any diagnosed hypertension.  
The claims folder must be made available 
to and reviewed by the examining 
physician.  Any tests deemed necessary 
should be accomplished.  A complete 
rationale must be provided for any opinion 
offered.

With respect to the veteran's 
hypertension, the physician must opine, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension (a) was caused, or (b) is 
aggravated by diabetes mellitus type 2.  A 
complete written rationale must accompany 
any opinion offered. 

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examination documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of entitlement 
to service connection for hypertension 
including as secondary to diabetes 
mellitus type 2.  If the benefit is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


